USCA4 Appeal: 21-2410     Doc: 37            Filed: 11/17/2022   Pg: 1 of 7




                                              UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                                No. 21−2410


        DEIDRA R. SQUIRE,

                    Plaintiff – Appellant,

        v.

        IDENTITY, INC.; FRESIA GUZMAN, Director of Youth Centers; CAROLYN
        CAMACHO, Director of Youth Centers; CANDANCE KATTER, Former Senior
        Program Director; DIEGO URIBURU, Executive Director,

                    Defendants – Appellees,

        and

        JOHN DOE DEFENDANTS; JANE DOE DEFENDANTS,

                    Defendants.


        Appeal from the United States District Court for the District of Maryland at Greenbelt.
        Peter J. Messitte, Senior District Judge. (8:20-cv-02062-PJM)


        Submitted: October 3, 2022                                  Decided: November 17, 2022


        Before WILKINSON and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.
USCA4 Appeal: 21-2410      Doc: 37         Filed: 11/17/2022    Pg: 2 of 7




        ON BRIEF: Percy Squire, PERCY SQUIRE COMPANY LLC, Columbus, Ohio, for
        Appellant. Russel B. Berger, Sarah M. Sawyer, OFFIT KURMAN, PA, Baltimore,
        Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 21-2410      Doc: 37          Filed: 11/17/2022    Pg: 3 of 7




        PER CURIAM:

               After Deidra Squire brought multiple discrimination claims against her former

        employer, Identity, Inc., the district court dismissed all but one—a disparate-treatment

        claim under Title VII of the Civil Rights Act—and granted her leave to amend. The district

        court later dismissed that remaining claim, which is the subject of the present appeal. For

        the following reasons, we affirm.

                                                     I.

               In October 2014, Deidra Squire, a black woman, began contracting for Identity, Inc.,

        a non-profit focused on assisting Latino families in high-poverty areas of Montgomery

        County, Maryland. The following month, Identity made Squire a full-time employee as

        “Program Manager” for its two youth centers. In this role, Squire oversaw more than ten

        staff members, weekly meetings, and a budget.

               In early 2017, Identity reorganized its personnel in the youth centers. Under the new

        structure, Squire had reduced responsibilities and purview of only one youth center. Marie

        Dent Turner, also a black woman, was placed in an equivalent role at the other youth center,

        and Fresia Guzman, a Latino woman, was to supervise both Squire and Turner. Neither of

        Gruzman’s subordinates were to last at Identity. First, Turner resigned in July, which

        Squires attributes to “frustration” with the reorganization, and was replaced by a Latino

        woman. J.A. 74. Then, a year later, Identity eliminated Squire’s position—citing a lack of

        funding—and terminated her. Identity proceeded to give Turner’s Latino successor a larger

        role with responsibility over both youth centers. Although Squire had spent more time

        working at Identity’s youth centers, Turner’s successor had more experience at Identity

                                                     3
USCA4 Appeal: 21-2410      Doc: 37         Filed: 11/17/2022      Pg: 4 of 7




        overall. Some four months after Squire’s departure, Identity hired a Latino woman to be a

        part-time “Junior Case Manager,” which Squire alleges was similar to her previous role.

               In the backdrop of these personnel changes, Squire makes additional allegations

        about Identity’s workplace environment. She alleges that a supervisor was fired in 2015

        after raising concerns about “organizational racial discrimination” toward black

        employees. J.A. 7. She further alleges that employees quit over concerns that Identity’s

        focus on Latinos was compromising its ability to procure funds from Montgomery County.

        Additionally, Squire asserts that Identity’s CEO referred to Latinos as “our people” and

        insisted on keeping the organization’s motto, “Serving Latino youth and their families,”

        despite complaints from black employees and clients. J.A. 8. Finally, Squire attests that she

        raised concerns about the reorganization with a senior manager, who would not meet with

        her and “retaliated” by promoting Guzman, her supervisor. J.A. 13.

               After her termination, Squire filed a charge of discrimination with the Equal

        Employment Opportunity Commission (EEOC), which was dismissed. She then filed suit

        in the District of Maryland, setting forth eleven claims against Identity and four of its

        leaders. In January 2021, the district court dismissed all of her claims against Identity’s

        leaders and all but one claim—disparate treatment under Title VII—against the

        organization. Squire then filed an amended complaint. In August, the district court granted

        Identity’s renewed motion for dismissal, or in the alternative, summary judgment—this

        time, with prejudice. Squire then filed a motion to alter or amend the judgment pursuant to

        Federal Rule of Civil Procedure 59(e), which the district court also denied.

               Squire timely appealed.

                                                     4
USCA4 Appeal: 21-2410       Doc: 37         Filed: 11/17/2022      Pg: 5 of 7




                                                      II.

               The “doors of discovery” do not unlock “for a plaintiff armed with nothing more

        than conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009). Hence, “naked assertions

        devoid of further factual enhancement” are insufficient to overcome a motion to dismiss.

        U.S. ex rel. Oberg v. Pa. Higher Educ. Assistance Agency, 745 F.3d 131, 136 (4th Cir.

        2014) (quoting Ashcroft, 556 U.S. at 678 (internal quotation marks omitted)). Here, the

        district court properly dismissed Squire’s amended complaint since she did not allege with

        sufficiently particularity suffering differential treatment from similarly situated employees.

        See Coleman v. Md. Ct. of Appeals, 626 F.3d 187, 190 (4th Cir. 2010).

               While Squire alleges that Identity terminated her based on race, she does not plead

        facts that take her inference across the “line between possibility and plausibility.” Bell Atl.

        Corp. v. Twombly, 550 U.S. 544, 546 (2007). The elimination of her position within the

        organization—just because it came at Squire’s expense as a black employee—is not

        indicative of racial animus. While her termination may be “consistent with discrimination,

        it does not alone support a reasonable inference that the decisionmakers were motivated

        by bias.” McCleary-Evans v. Md. Dep't of Transp., State Highway Admin., 780 F.3d 582,

        586 (4th Cir. 2015). Though Identity could have opted to terminate a Latino colleague

        instead, Squire asks this court to infer too much by attributing Identity’s choice to invidious

        discrimination. The inferential gap is especially yawning when an “obvious alternative

        explanation” could explain Identity’s decision—here, that Squire’s Latino counterpart

        enjoyed a longer tenure within the organization. Id. at 588. Squire thus did not make out a

        claim that her retained colleagues were similarly situated. She did not, moreover, allege

                                                      5
USCA4 Appeal: 21-2410      Doc: 37          Filed: 11/17/2022      Pg: 6 of 7




        adequate factual matter to suggest that she was similarly situated to the new employee hired

        by Identity several months later, who had a different title and only part-time hours.

               Squire’s allegations about Identity’s workplace environment do not otherwise

        satisfy her pleading burden because they do not account for her termination. Furthermore,

        while Squire stresses that employees have disagreed with Identity’s Latino-focused

        mission and its 2017 reorganization, such differences in outlook do not infer that Identity

        eliminated the position of Squire—or any other employee—based on race. In sum, Squire’s

        complaint does not “raise [her] right to relief above the speculative level” and thus cannot

        survive dismissal. Id. at 585 (quoting Twombly, 550 U.S. at 555).

               Because we find that the district court properly dismissed Squire’s complaint, we

        need not address its grant of summary judgment in the alternative.

                                                     III.

               After the dismissal of her claim, Squire motioned under Rule 59(e) for the district

        court to alter or amend its judgment to “correct a clear error of law or prevent manifest

        injustice.” Pac. Ins. Co. v. Am. Nat. Fire Ins. Co, 148 F.3d 396, 403 (4th Cir. 1998). To

        meet this threshold, a decision must “strike [the court] as wrong with the force of a five-

        week-old, unrefrigerated dead fish.” TFWS, Inc. v. Franchot, 572 F.3d 186, 194 (4th Cir.

        2009) (internal quotation marks omitted). Based on Squire’s arguments, the district court

        should not have caught even a whiff.

               Squire’s contentions that Identity misled the district court and that the district court

        mislabeled her position—even if true—fall short of justifying the “extraordinary remedy”

        of reconsideration, “which should be used sparingly.” Pac. Ins. Co., 148 F.3d at 403

                                                      6
USCA4 Appeal: 21-2410       Doc: 37         Filed: 11/17/2022      Pg: 7 of 7




        (quoting 11 Charles A. Wright et al., Federal Practice and Procedure § 2810.1, p. 124 (2d

        ed. 1995)). Nor does Squire’s selective excerpt of the district court’s line of questioning

        establish an error or injustice in its ultimate ruling, which we have now affirmed.

        Altogether, we conclude that the district court did not “abuse its discretion” by denying

        Squire’s Rule 59(e) motion. Sloas v. CSX Transp. Inc., 616 F.3d 380, 388 (4th Cir. 2010).

               Squire lastly objects to the district court’s decision to dismiss her complaint with

        prejudice. While it is true that denying leave without “determinations about prejudice, bad

        faith, or futility” could amount to an abuse of discretion, that was not the case here. Matrix

        Cap. Mgmt. Fund, LP v. BearingPoint, Inc., 576 F.3d 172, 194 (4th Cir. 2009). The district

        court expressly articulated the futility of Squire further amending her pleading “at this

        point.” J.A. 456. Squire had already received the opportunity to amend once yet continued

        to make conclusory allegations without adequate factual enhancement. The district court

        did not, therefore, err in declining Squire’s request for another leave.

                                                     IV.

               For the foregoing reasons, we hold that Squire did not raise a plausible claim of

        disparate treatment under Title VII. We thus affirm the district court’s dismissal of her case

        and denial of her Rule 59(e) motion.

                                                                                         AFFIRMED




                                                      7